DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.
Response to Amendment
	Applicant’s amendments of claims 1, 9, 12-14, and 17 are acknowledged by the Examiner.
	 Applicant’s amendments to claim 1 has overcome the rejection under 35 U.S.C. 112(b). As such the rejection of claims 1-16 under 35 U.S.C. 112(b) has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new amendments to claims 1 and 17 have narrowed the scope of the claims such that the amendments to claims 1 and 17 have overcome the rejection presented in the previous action dated 12/22/2020. Therefore the previous rejection of claims 1 and 17 under 35 U.S.C. 103 in view of Bellasalma (US 4,036,220) in view of Brown (US 5,016,648) has been withdrawn. However, the new grounds of rejection of claims 1 and 17 under 35 U.S.C. 103 in view of Bellasalma (US 4,036,220) in view of Brown (US 5,016,648) does not rely upon the an apparatus (10; see Figure 1), a belt portion (12; see Figure 1), a body portion (11; see Figure 1), having a body middle portion (see annotated Figures 1 and 5 from the previous action), and body top and bottom ends (see annotated Figures 1 and 5 from the previous action).
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 presents the limitation “the first material” in line 2. In order to maintain consistency with the independent claim 1, this limitation should be changed to “a first waterproof material”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellasalma (US 4,036,220) in view of Brown et al. (US 5,016,648) (hereinafter Brown).
In regards to claim 1, Bellasalma discloses an apparatus (10; see Col 1 ln 62-67]; see Figure 1) for keeping dry a portion of a person's skin, comprising: 
a belt portion (12; see [Col 1 ln 62-67]; see Figure 1) having an outer side (16 located on outer side of 12; see [Col 2 ln 1-15]; see Figure 1) and an inner side (13 located on inner side of 12; see [Col 1 ln 62-67]; see Figure 1), the belt portion (12) being configured for placement of the inner side (13) against an abdominal area of a person's body to prevent water from passing between the inner side (13) and the abdominal area (see Figure 5 where an inner portion (13) of 12 is placed against the abdominal area), the belt portion (12) comprising an outer surface (16 forms an outer surface of 12; see Figure 1) including a first waterproof material (see [Col 1 ln 50-56] in reference to the exterior (collar 16) of 12 being made from PVC, construed to be a first waterproof material as established in the Non-Final action dated 06/26/2020 on Page [0004]) and an interior surface (13 forms an inner surface of 12; see Figure 1) including a second material (see [Col 1 ln 50-56] in reference to 13 being made from polyurethane foam), and a body portion (11; see [Col 1 ln 62-67]; see Figure 1) comprising a third waterproof material (see [Col 1 ln 50-56] in reference to the limb enclosing member (11) being made from waterproof materials, construed to be a third waterproof material; and 
the body portion (11) configured to cover at least a portion of the abdominal area (see Figure 5), comprising: 
a body top end (as indicated by A in annotated figures 1 and 5 below) forming a first opening sized to receive a portion of the abdominal area (see annotated Figures 1 and 5 below), the body top end (A) being fastenable to the belt portion (12) adjacent to the first opening to form a liquid impermeable connection (see [Col 1 ln 62-67] in reference to 13 being adhesively mounted on 11, see also [Col 3 ln 15-20] in reference to 11 forming a seal, construed to be a liquid impermeable connection); 
a body bottom end (as indicated by C in annotated figures 1 and 5 below) having at least one second opening sized to receive a portion of the person's body (see annotated Figure 5 below); 
a body middle (as indicated by B in annotated Figures 1 and 5 below) connecting the body top end (A) and the body bottom end (C), and comprising liquid-impermeable material (see [Col 1 ln 50-56] as stated in the previous Office Action is a liquid-impermeable material).
    PNG
    media_image1.png
    411
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    447
    media_image2.png
    Greyscale

Bellasalma does not disclose wherein the second material is waterproof, and wherein the first waterproof material, the second waterproof material, and the third waterproof material are different.
However, Brown teaches an analogous apparatus (10; see [Col 3 ln 10-40]; see Figure 1), comprising an analogous belt portion (34; see [Col 3 ln 49-63]; see Figure 2), and an analogous body portion (12; see [Col 3 ln 10-40]; see Figure 1); the belt portion (34) comprising a first waterproof material (Neoprene rubber (construed to be waterproof based on Applicant’s disclosure [0008]); see [Col 3 ln 49-63]) and the body portion (12) comprising a second waterproof material (polyurethane plastic; see [Col 3 ln 10-40]) different than the first waterproof material (Neoprene rubber) for the purpose of providing a flexible waterproof body portion (see [Col 3 ln 10-20]) and an elastomeric belt that would create a completely waterproof seal that is not subject to riding (see [Col 2 ln 40-47]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the interior surface of the belt portion and the body portion as disclosed by Bellasalma and to have utilized the first 
As now combined, Bellasalma as modified by Brown now discloses wherein the first waterproof material (PVC of 16), the second waterproof material (the second waterproof material of 13, as now modified by Brown is made from Neoprene rubber), and the third waterproof material (the third waterproof material of 11, as now modified by Brown is made from Flexible polyurethane plastic) are different (PVC, Neoprene, and Polyurethane are different materials).
In regards to claim 2, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the body portion (11) is tubular shaped (see [Col 1 ln 62-67] and the second opening (Open portion of C; see annotated Figure 5 above) is sized to receive another portion of the abdominal area (see annotated Figure 5 above).
In regards to claim 3, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the belt portion (12) and the body portion (11) are further configured for placement against the abdominal area at least one of: a torso, a midriff, a waist, and an abdomen of the person’s body (see annotated Figure 5 above)
In regards to claim 4, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the belt portion (12) comprises a distal end (14; see [Col 2 ln 16-25]; see Figure 1), a proximal end (19; see [Col 2 ln 16-25]; see Figure 1) opposite from the distal end (14; see Figure 1), and a fastener (17 and 18; see [Col 2 ln 16-25]; see Figure 1) for fastening the distal end (14) to the proximate end (19; see [Col 1 ln 16-25]). 
In regards to claim 5, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown discloses wherein the belt portion (12) is elastically deformable along an axis defined by a length of the belt (12) between the distal end (14) and the proximal end (19; 13, as now modified by Brown is made from Neoprene rubber, neoprene rubber exhibits elastically deformable qualities when stretched along an axis (as evidenced by https://cbfrost-rubber.com/neoprene-rubber-used/#:~:text=Neoprene%20rubber%20is%20a%20solid,%C2%B0C%20in%20some%20grades. see section in regards to wet suits) therefore as now combined, Bellasalma as modified by Brown discloses the aforementioned claim limitation). 
In regards to claim 6, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the body top end (A) is fastenable to the belt portion (12) along the body top end opening (see annotated Figure 1 above) to form a liquid impermeable connection therebetween (see [Col 1 ln 62-67] in reference to 13 (and therefore 12) being adhesively fastened onto 11, see also [Col 3 ln 15-20] in reference to 11 forming a seal, . 
In regards to claim 7, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the body top end (A) is fastenable to the belt portion (12; fastened via adhesive; see [Col 1 ln 62-67]) so that a top end of the belt portion (12) lies a first distance above the body top end (A) and a bottom end of the belt portion (12) lies a second distance below the body top end (A; see annotated Figure 1 below)

    PNG
    media_image3.png
    480
    462
    media_image3.png
    Greyscale

In regards to claim 8, Bellasalma as modified by Brown discloses the invention as discussed above.
wherein the belt portion (12) is removably fastenable to the body portion (11; 14 of 12 is removably fastened to 11 via the hook and loop interaction of 17 and 18 (see [Col 2 ln 16-25]), thus 12 (at least the portion of 12, 14) is construed to be removably fastenable to 11)
In regards to claim 9, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the second waterproof material (the second waterproof material of 13, as now modified by Brown is made from Neoprene rubber) comprises synthetic rubber (Neoprene rubber is a synthetic rubber; as evidenced by Applicant’s specification (see [0008])).
In regards to claim 10, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the synthetic rubber comprises polychloroprene (the waterproof material of 13, as now modified by Brown is made from Neoprene rubber, less commonly known as polychloroprene; further evidenced by Applicant’s specification (see [0008]))
In regards to claim 11, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the polychloroprene comprises 100% neoprene (the waterproof material of 13, as now modified by Brown is made from Neoprene rubber, and Brown does not suggest any other materials used for waterproof material of the belt portion (see [Col 3 ln 49-63]). Therefore, as now combined, the material used in the waterproof material for 12 is construed to be 100% neoprene).
In regards to claim 12, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the belt portion (12) comprises hook and loop fasteners (17 and 18; see [Col 2 ln 1-15]; see Figure 1). 
In regards to claim 13, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the first waterproof material (PVC of 16) is bonded with one or more materials (see [Col 1 ln 29-50] in reference to the band (13) being “fixedly mounted e.g. adhesively mounted” to the tubular member (11), see further that the flexible collar (16) is also fixedly mounted to the band (13), as such this is construed to be a mounting via adhesive as well. Therefore 16 (and the material of 16) is bonded (via adhesive) to 13). 
In regards to claim 14, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown further discloses wherein the first material (PVC of 16) comprises a first component (components as claimed, are construed to be materials (as evidenced by Applicant’s Specification [0040]; as such the PVC material of 16 is construed to be the first component) and a second component (cloth material of 18) associated with the outer surface of the belt portion (12; see Figure 1 that both 16 and 18 (and therefore their materials) are associated with the outer surface of 12). 
In regards to claim 17, Bellasalma discloses a method for keeping dry a target portion of a person's skin using an apparatus (10; see [Col 1 ln 62-67]; see Figure 1) having a belt portion (12; see [Col 1 ln 62-67]; see Figure 1) and a body portion (11; see [Col 1 ln 62-67]; see Figure 1), comprising:
placing the belt portion (12) against an abdominal area of a person (see Figure 5) so that the body portion (11) covers the target portion of the person's skin (see annotated Figure 5 below), the belt portion (12) comprising an outer surface (16 forms an outer surface of 12; see Figure 1) including a first waterproof material (see [Col 1 ln 50-56] in reference to the exterior (collar 16) of 12 being made from PVC, construed to be a first waterproof material as established in the Non-Final action dated 06/26/2020 on Page [0004]) and an interior surface (13 forms an inner surface of 12; see Figure 1) including a second material (see [Col 1 ln 50-56] in reference to 13 being made from polyurethane foam), and a body portion (11; see [Col 1 ln 62-67]; see Figure 1) comprising a third waterproof material (see [Col 1 ln 50-56] in reference to the limb enclosing member (11) being made from waterproof materials, construed to be a third waterproof material);
securing the belt portion (12) against the abdominal area of the person to form a watertight seal between the apparatus (10) and skin of the abdominal area, wherein water is prevented from passing through the watertight seal (see [Col 3 ln 15-20] in reference to 11 forming a seal, construed to be 11 in tandem with adhesively mounted 12 forms a seal after securing 12 via hook and loop interactions thereby covering (and sealing) 11); and 
retaining, based at least in part on the securing, the body portion (11) in a position covering the target portion of the person's skin (11 is retained by 12; see [Col 1 ln 40-45]; see Figure 5).

    PNG
    media_image4.png
    303
    476
    media_image4.png
    Greyscale

Bellasalma does not disclose wherein the second material is waterproof, and wherein the first waterproof material, the second waterproof material, and the third waterproof material are different.
However, Brown teaches an analogous apparatus (10; see [Col 3 ln 10-40]; see Figure 1), comprising an analogous belt portion (34; see [Col 3 ln 49-63]; see Figure 2), and an analogous body portion (12; see [Col 3 ln 10-40]; see Figure 1); the belt portion (34) comprising a first waterproof material (Neoprene rubber (construed to be waterproof based on Applicant’s disclosure [0008]); see [Col 3 ln 49-63]) and the body portion (12) comprising a second waterproof material (polyurethane plastic; see [Col 3 ln 10-40]) different than the first waterproof material (Neoprene rubber) for the purpose of providing a flexible waterproof body portion (see [Col 3 ln 10-20]) and an elastomeric belt that would create a completely waterproof seal that is not subject to riding (see [Col 2 ln 40-47]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the interior surface of the belt portion and the body portion as disclosed by Bellasalma and to have utilized the first 
As now combined, Bellasalma as modified by Brown now discloses wherein the first waterproof material (PVC of 16), the second waterproof material (the second waterproof material of 13, as now modified by Brown is made from Neoprene rubber), and the third waterproof material (the third waterproof material of 11, as now modified by Brown is made from Flexible polyurethane plastic) are different (PVC, Neoprene, and Polyurethane are different materials).
In regards to claim 18, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma further discloses wherein the body portion (11) comprises a water-impenetrable exterior membrane (11 as now combined with Brown, is formed from polyurethane plastic which is water-proof (see Brown [Col 2 ln 8-15]), therefore polyurethane plastic is construed to be a “water impenetrable exterior membrane”), and further comprising:
Shielding the target portion of the person’s skin from water based at least in part on the water-impenetrable exterior membrane (see Bellasalma [Abstract], and [Col 3 ln 15-20]; see Figure 5)
In regards to claim 19, Bellasalma as modified by Brown discloses the invention as discussed above.
wherein the body portion (11) comprises a body top end (as indicated by A in annotated figures 1 and 5 above) forming a first opening (see annotated Figures 1 and 5 above) sized to receive a portion of the abdominal area therethrough (see Figure 5), and a body bottom end (as indicated by C in annotated Figures 1 and 5 above) forming at least one second opening sized (see annotated Figure 5 above) to receive a portion of the person’s body therethrough (see annotated Figure 5 above).
Bellasalma does not explicitly disclose wherein placing further comprises:
receiving the portion of the abdominal area through the first opening; and 
receiving the portion of the person’s body through the at least one second opening. 
However, it would be obvious to one of ordinary skill in the art that a tubular apparatus (10) with no separating feature in the body (11) of the apparatus (10; see Figure 1) to accommodate wrapping around the user’s body, that the tubular apparatus (10) would have to be slid along the patient’s body and would therefore be: receiving the portion of the abdominal area through the first opening; and receiving the portion of the person’s body through the at least one second opening. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that since the tubular apparatus has no separating features in the main body of the tubular apparatus, that the tubular apparatus would have no other method for application, other than to be slid along the patient’s body and would therefore be receiving the portion of the abdominal area through the first opening; and receiving the portion of the person’s body through the at least one second opening.
In regards to claim 20, Bellasalma as modified by Brown discloses the invention as discussed above.
fastening prior to the retaining (see [Col 1 ln 62-67] in reference to adhesive mounting of 12 onto 11), the body top end (A) to the belt portion (12; see [Col 1 ln 62-67]) to form a liquid impermeable connection (see [Col 3 ln 15-20] in reference to 11 forming a seal, construed to be 11 in tandem with adhesively mounted 12, forms a liquid impermeable connection). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellasalma (US 4,036,220) in view of Brown et al. (US 5,016,648) (hereinafter Brown) as applied to claims 1-14, and 17-20 above, and further in view of Dumas et al. (US 2004/0215118 A1) (hereinafter Dumas).
In regards to claim 15, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown does not disclose wherein the body bottom end comprises elastic material, or the body top end comprises elastic material, or both.
However, Dumas teaches an analogous apparatus (10; see [0035]; see Figure 1), comprising a body portion (portion of 10 covering cast; see Figure 1), and a body top end (portion of 10 above user’s elbow; see Figure 1) wherein the body bottom end comprises elastic material, or the body top (portion of 10 above user’s elbow) end comprises elastic material (20; see [0035]; see Figure 1), or both (see Figures 4 and 5 where bottom and top ends have elastic material 20 as well) for the purpose of effectively sealing the device from encroaching moisture and water (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the body top end as disclosed by Bellasalma as modified by Brown and to have added the elastic material as taught by Dumas in  thereby increasing the waterproof capabilities of the apparatus.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellasalma (US 4,036,220) in view of Brown et al. (US 5,016,648) (hereinafter Brown) as applied to claims 1-14, and 17-20 above, and further in view of Zetune et al. (US 2013/0139294 A1) (hereinafter Zetune).
In regards to claim 16, Bellasalma as modified by Brown discloses the invention as discussed above.
Bellasalma as modified by Brown does not disclose wherein the body portion comprises a polyurethane laminate.
However, Zetune teaches an analogous apparatus (100; see [0058]; see Figure 1a); comprising a body portion (any portion of glove 100; see Figure 1a); wherein the body portion (any portion of glove 100) comprises a polyurethane laminate (see [0070] in reference to coating or laminating the glove with polyurethane) for the purpose of providing a pathogen barrier functionality while maintaining flexibility (see [0071]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the body portion as disclosed by Bellasalma as modified by Brown and to have added the polyurethane laminate as taught by Zetune in order to have provided an improved body portion that would add the benefit of providing a laminate layer that acts as a pathogen barrier while still maintaining the flexibility of the body portion (see [0071]) thereby increasing the protective capabilities of the apparatus. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutchinson (US 5,605,534)
Treadway Fancher (US 7,290,290 B2)
Sholander (US 6,859,940 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL A MILLER/Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786